Title: To Thomas Jefferson from Madame de Tessé, 21 January 1787
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas



a Paris ce 21 janvier

Monsieur jefferson est supplié d’accepter à la fois les excuses et les Regrets d’un hopital entier. Mr. de Tessé est condamné par l’ordre du medecin a garder sa chambre pour un gros Rhume. Me. de Tott, excessivement souffrante depuis plusieurs jours, a tellement fatigué par l’inquietude la fragile constitution de Me. de Tessé quelle se trouve ce matin hors d’etat de sortir. Le chagrin quils eprouvent de manquer une occasion qui leur etoit si chere merite quelque pitié et les engage a se flatter que Monsieur jefferson voudra bien leur en accorder le dedommagement a son Retour des  eaux. L’espoir de trouver Mademoiselle jefferson chés Monsieur son pere ajoute au malheur de toute la famille.
Mr. Short verra ici pourquoi Me. de Tessé a eté privée deux fois du plaisir de le voir. Elle etoit retenue près de Me. de Tott trop souffrante pour recevoir quelqu’un.
